UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7284



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


REGINALD JEROME STOWE,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Richard L. Voorhees,
District Judge. (CR-96-46, CA-98-238-3-V)


Submitted:   February 21, 2002             Decided:   March 4, 2002


Before WILKINS, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Reginald Jerome Stowe, Appellant Pro Se. Robert Jack Higdon, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Charlotte, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Reginald Jerome Stowe appeals the district court’s orders

denying his motion filed under 28 U.S.C.A. § 2255 (West Supp. 2001)

and denying his motion for reconsideration.   We have reviewed the

record and the district court’s orders and find no reversible

error.     Accordingly, we deny a certificate of appealability and

dismiss the appeal on the reasoning of the district court.     See

United States v. Stowe, Nos. CR-96-46; CA-98-238-3-V (W.D.N.C.

filed May 30, 2001, entered June 21, 2001; filed July 9, 2001,

entered July 10, 2001). We dispense with oral argument because the

facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                 2